DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/25/2022 has been entered.
 
Status of Claims
This action is in response to Applicant’s Request for Reconsideration dated 08/25/2022. 
Claim(s) 1-16 and 21-23 are currently pending. 
Claim(s) 15 and 22-23 have been amended. 
Claim(s) 17-20 have been canceled. 

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-14 (Group I) directed to a paste composition non-elected without traverse in the response filed on 02/08/2021.  Accordingly, claims 1-14 have been cancelled.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Cancel claims 1-14.

Allowable Subject Matter
Claims 15-16 and 21-23 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 15
The prior art of record, whether alone or in combination, fails to teach or fairly suggest the limitation “wherein the portion of the gallium oxide is 0.005 to 10 of a total of 100 weight portion of the electrode” in the context of other limitations recited in the claims.
Yang teaches a glass frit comprising 55 to 88 weight % PbO, 0.5 to 15 weight % SiO2, and 1 to 11 weight % Al2O3 [see paragraph 0036].  Yang further teaches that the glass frit further comprises at least about 0 mole % and up to about 15 mole % Ga203.
	However, as set forth in the interview summary mailed on 08/05/2020, the weight portion of Ga2O3 in Yang is given with respect to the glass frit and not relative to the total weight portion of the electrode.
	There is no teaching, suggestion or motivation disclosed in the prior art that would lead one of ordinary skill to provide a Ga2O3 compound having a weight portion of 0.005 to 10 based on 100 weight portion of the electrode.  Accordingly, the claim is allowed.
Regarding claims 16 and 21-23
	Claims 16 and 21-23 are allowed based on their dependency on claim 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054. The examiner can normally be reached Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAYLA GONZALEZ RAMOS/Primary Examiner, Art Unit 1721